                                                       UNITED STATES BANKRUPTCY COURT

                                                        EASTERN DISTRICT OF OKLAHOMA


                                                                                                        Case No.        19-81328
In Re:       RANDALL HUGHES FLETCHER,
                                                                                                        Chapter 13

                                                                      ND LOCAL FORM 3015-1                V. 03/15/18
                                                                      ED LOCAL FORM 3015-1(B)
Debtor(s)
                                                                      CHAPTER 13 PLAN
                                                                      Select One:

                                                                      Original Plan



Part 1: Notices
Debtor(s) must check "Included" on each line in the following chart for the provisions related to that paragraph to be effective. If a
box is not checked, the Plan does not include the provision, and the provision will be ineffective if set out later in the Plan.

 1.1     This Plan contains nonstandard provision(s), set out in Part 8                                                             Included
         This Plan limits the amount of a secured claim in Part 3, Section 3.2.2 based on a valuation of the collateral for
 1.2                                                                                                                                Included
         the claim that may result in a partial payment or no payment to the secured creditor
 1.3     This Plan avoids a security interest or lien in Part 3, Section 3.5                                                        Included


To Debtors:         The presence of an option on this form does not indicate that the option is appropriate in your circumstances. Plans that do
                    not comply with local rules and prior judicial rulings may not be confirmable.

To Creditors:       Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney.

                    If you oppose the Plan's treatment of your claim or any provision of this Plan, you or your attorney must file an objection
                    to confirmation at least seven (7) days before the date set for the hearing on confirmation, unless otherwise ordered by the
                    Bankruptcy Court. The Bankruptcy Court may confirm this Plan without further notice if no objection to confirmation is
                    filed. See Federal Rule of Bankruptcy Procedure 3015. You are required to timely file a proof of claim in order to
                    receive payments under any Plan. If you do not timely file a proof of claim you may not receive any payments under
                    the Plan and funds that you otherwise would have received may be paid to other creditors and a Court could find
                    that you have waived your right to payment of the amounts that would otherwise be due to you under applicable
                    nonbankruptcy law.


Part 2: Plan Payments and Length of Plan
2.1. Debtor(s) will make regular payments to the Trustee as follows:

                $ 500                      per month for         60                months;

                $                          per month for                           months;

                $                          per month for                           months;

                $                          per month for                           months;

          Insert additional lines if needed for step payments.
                    Case 19-81328          Doc 6       Filed 11/15/19
                                                                   Page 1 ofEntered
                                                                            7       11/15/19 15:18:22                   Desc Main
                                                          Document          Page 1 of 7
           Plan payments to the Trustee shall commence on or before 30 days after the Chapter 13 Petition is filed.
           The Trustee's preset percentage fee established by the Attorney General of the United States or its designee shall be deducted
           from each payment upon receipt and transferred to the Chapter 13 Expense Account.




           If the Trustee is paying current ongoing postpetition mortgage payments under Section 3.1 of this Plan, upon the filing of a Notice
           of Payment Change by the mortgage servicer under Federal Rule of Bankruptcy Procedure 3002.1(b), or a Notice of Fees,
           Expenses and Charges under Federal Rule of Bankruptcy Procedure 3002.1(c), the Trustee is authorized (but not required) to
           increase the Debtor(s)' Plan payments to accommodate any increases stated in the notice(s) without necessity of formal
           modification of the Plan. In the event that the Plan payment is increased by the Trustee under this provision, the Debtor(s) and
           Debtor(s)' Attorney will be given seven (7) days' notice and opportunity to object to such increase.

2.2 Income tax refunds.
           Debtor(s) will timely file all required income tax returns and supply the Trustee with a complete copy (including all attachments) of
           each income tax return (both state and federal) filed during the Plan term within fourteen (14) days of filing the return and will turn
           over to the Trustee all net income tax refunds, minus earned income tax credits, received during the Plan term. Income tax refunds
           shall be paid to the Trustee in addition to the Plan payments stated above.

 2.3 Additional payments.
           Check one.
       ■    None. If "None" is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:          Treatment of Secured Claims
3.1 Maintenance of payments on claims secured only by principal residence of Debtor(s) and cure of default, if any.
    Check one.


■   None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


3.2 Payment of fully secured claims, requests for valuation of collateral, and modification of undersecured claims.
 Check one or more as applicable.

    None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

    3.2.1 Payment of fully secured claims.

           The holder of any claim listed below will retain the lien on the property securing such claim until the earlier of:
                  (a) payment of the underlying debt determined under nonbankruptcy law, or
                  (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                                                                        This claim is
                                                                          provided
                                                                          Adequate                                              Monthly
                                                                         Protection*        Amount of                         Payments and               Total of
                Name of                                                 (Indicate Yes        Secured            Interest       Number of                Monthly
                Creditor                        Collateral                 or No)             Claim              Rate          Payments**               payments
                                                                                        $2,822                 6         % $125.7                   $ 3,016.76
    Armstrong Bank                      2003 Toyota Tacoma
                                                                                                                               Mo. 1-24
       Insert additional claims as needed.

      *If “Yes” is indicated in this column, the named creditor is provided adequate protection under the provisions of 11 U.S.C. § 1326(a)(1)(C) in the manner stated in
      Local Rule 3070-2. If “No” is indicated in this column, or if the column is left blank, the creditor shall not be entitled to adequate protection.

      ** For example: $400 / Mo. 1-48

                  Case 19-81328               Doc 6         Filed 11/15/19
                                                                        Page 2 ofEntered
                                                                                 7       11/15/19 15:18:22                          Desc Main
                                                               Document          Page 2 of 7
   3.2.2 Requests for valuation of collateral and modification of undersecured claims.

   This subsection will be effective only if the box at Section 1.2 of this Plan is checked.

   The Debtor(s) request that the Court determine the value of collateral secured by the claims listed below with respect to non-governmental units. For
   each non-governmental secured claim listed below, the Debtor(s) state that the amount of the secured claim should be determined to be the amount stated
   in the column headed “Amount of Secured Claim.” For secured claims of governmental units, unless otherwise ordered by the Court, the amount of a
   secured claim listed in a timely filed proof of claim controls over any contrary amount listed below. The amount stated below in the “Monthly Payments
   and Number of Payments” column for each secured creditor shall be binding on that creditor, including governmental units, under 11 U.S.C. § 1327(a).
   The portion of any allowed claim that exceeds the amount of the secured claim as determined under this section of the Plan, will be treated as an
   unsecured claim under Part 5, § 5.2 of this Plan. If the amount of a creditor's secured claim is listed below as having no value, or if the creditor files its
   claim as an unsecured claim, the creditor's allowed claim will be treated in its entirety as an unsecured claim under Part 5, § 5.2 of this Plan.
   The holder of any claim listed below as having value in the column headed “Amount of Secured Claim” will retain the lien on the property securing such
   claim until the earlier of:


      (a) payment of the underlying debt determined under nonbankruptcy law, or
      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




                                                      This claim
                                                           is
                                                                                                                                     Monthly
                                                       provided
                                                       Adequate                                                                     Payments
                                                      Protection* Amount of                                 Amount of                 and                    Total of
          Name of                                      (Indicate  Creditor's             Value of            Secured       Interest Number of               Monthly
          Creditor                 Collateral         Yes or No) Total Claim             Collateral           Claim         Rate    Payments                payments
                                                                     $               $                  $                        % $                    $


      Insert additional claims as needed.

     *If “Yes” is indicated in this column, the named creditor is provided adequate protection under the provisions of 11 U.S.C. § 1326(a)(1)(C) in the manner stated in
     Local Rule 3070-2. If “No” is indicated in this column, or if the column is left blank, the creditor shall not be entitled to adequate protection.

     ** For example: $400 / Mo. 1-48



3.3 Secured claims excluded from 11 U.S.C. § 506 by final paragraph of 11 U.S.C. § 1325(a)
   Check one.

      ■   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Other Long-Term Secured Debts
   Check one.

      ■   None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Lien avoidance.
Check all that apply.

      ■   None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Judicial liens must be avoided by separate motion. See 11 U.S.C. § 522(f)(1)(A).

3.6 Surrender of collateral.
            Case 19-81328                    Doc 6         Filed 11/15/19
                                                                       Page 3 ofEntered
                                                                                7       11/15/19 15:18:22                          Desc Main
                                                              Document          Page 3 of 7
Check one.

           None. If "None" is checked, the rest of § 3.6 need not be completed or reproduced.

           The Debtor(s) elect to surrender to each creditor listed below the items of collateral listed below that secure the creditor's claim. The
           Debtor(s) request that upon confirmation of this Plan the stay under 11 U.S.C. § 362(a) be terminated as to the listed collateral only
           and that the codebtor stay under § 1301 be terminated with regard to the collateral surrendered. Unless otherwise ordered by the
           Court, the codebtor stay under § 1301 shall remain in effect as to any unsecured claim resulting from disposition of the collateral.
           Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5, § 5.2 below. If the creditor has
           timely filed a secured claim, the creditor shall have ninety (90) days from confirmation of the Plan to establish any deficiency and
           amend its proof of claim to state the deficiency. If the deficiency is not established by amended proof of claim within the 90 day
           period, it shall be disallowed for purposes of distribution by the Trustee.


                            Name of Creditor                                                               Collateral
     AmeriCredit/GM Financial                                           2016 Jeep Compass

 Insert additional claims as needed.



Part 4: Treatment of Fees and Priority Claims
4.1 Domestic Support Obligations

 ■     None. If "None" is checked, the rest of § 4.1 need not be completed or reproduced.


4.2 All Other Claims Entitled to Priority Status [Including Fees of Counsel for the Debtor(s)]

           None. If "None" is checked, the rest of § 4.2 need not be completed or reproduced.

                                                                                                     Monthly
                                                                                                   Payments and
                                                                                                    Number of
       Name of Creditor                Description                Amount of Claim                    Payments              Total payments by Trustee
                                                              $ 4,685                        $                             $ 4,685
     Teddy J. Abbott            Legal Fees


                                                              $ 329.12                       $                             $ 329.12
     IRS                        Taxes Owed


                                                              $ 131.97                       $                             $ 131.97
     OTC                        Taxes Owed

 Insert additional claims as needed.

 The amount of claim stated above shall not be construed to be a request for determination of the allowed priority claim amount under Federal Rule of
 Bankruptcy Procedure 3012. However, the creditor shall be bound by the “Monthly payments and Number of Payments” stated above under 11 U.S.C.
 §1327(a).


           Counsel for Debtor(s) has elected to file an application for allowance of attorney's fees and costs.



                  Case 19-81328            Doc 6      Filed 11/15/19
                                                                  Page 4 ofEntered
                                                                           7       11/15/19 15:18:22                    Desc Main
                                                         Document          Page 4 of 7
    If this box is checked, Counsel for Debtor(s) shall file a fee application within 14 days following confirmation of the Chapter 13 Plan. If
    the “Amount of Claim” above exceeds the amount of attorney fees allowed by the Court, the Trustee shall pay the excess to other
    creditors entitled to payment under the Plan. If Counsel for Debtor(s) fails to file a fee application within 14 days following confirmation
    of the Plan, or by such time as allowed by Court Order, the Trustee shall disburse the entire “Amount of Claim” to other creditors entitled
    to payment under the Plan.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1 Separately classified nonpriority unsecured claims.
  Check One

   ■   None. If "None" is checked, the rest of § 5.1 need not be completed or reproduced.
5.2 Nonpriority unsecured claims not separately classified.
  Allowed nonpriority unsecured claims that are not separately classified will be paid concurrently from funds remaining after disbursements
  have been made to all other creditors provided for in this Plan, on a pro rata basis. The actual payback to nonpriority unsecured claimants
  may vary and could be less than projected below depending on the total nonpriority unsecured claims actually filed and allowed, and how
  supplemental mortgage claims filed under Federal Rule of Bankruptcy Procedure 3002.1 are paid. See Parts 2.1 and 3.1.

  Unsecured claims per Schedule E/F (Part 2):
                                                                        $ 29,058.41
  Add: Claims relegated to unsecured status:
                                                                        $ 0
  Subtract: Unsecured claims separately classified above:
                                                                        $ 0
  Total projected unsecured claims not separately classified:
                                                                        $ 29,058.41
  Projected (not guaranteed) amount available for these claims:
                                                                        $ 17,853
  Projected (but not guaranteed) percentage payback to
  holders of unsecured claims that are not separately                      63                     %
  classified:


Part 6: Executory Contracts and Unexpired Leases
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All
    other executory contracts and unexpired leases are rejected.
  Check one.
   ■   None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.




                Case 19-81328             Doc 6       Filed 11/15/19
                                                                  Page 5 ofEntered
                                                                           7       11/15/19 15:18:22            Desc Main
                                                         Document          Page 5 of 7
Part 7: Property of the Estate, Stay and Other Provisions
 A. All property of the estate under 11 U.S.C. §§ 541 and 1306 at the time of confirmation of this Plan, and all property thereafter acquired
 and included in the estate under 11 U.S.C. § 1306, shall remain property of the estate until removed from the estate by statute or by separate
 order. The Debtor(s) shall remain in possession of property of the estate and be responsible for insuring and preserving it.

 B. If in effect at confirmation, and unless otherwise terminated as provided for in Part 3, § 3.6 above, the automatic stay provided in 11
 U.S.C. § 362(a) and the codebtor stay provided in 11 U.S.C. § 1301(a) shall remain in full force and effect until terminated or modified by
 statute or by order of the Court.

 C. Confirmation of this Plan shall serve as a determination that the Debtor(s) have satisfactorily complied with 11 U.S.C. § 521(a) and the
 case shall not thereafter be subject to dismissal under 11 U.S.C. § 521(i).

 D. The Debtor(s) shall not incur any debts without prior approval of the Court, except as may be necessary for emergency medical care in
 circumstances where prior approval is not practical.

 E. If a priority or secured claim, including a mortgage arrearage claim, is filed for or amended to an amount less than the amount provided
 for in this Plan, the Trustee is authorized to pay the lesser amount.

 F. If relief from the automatic stay is ordered as to any item of collateral securing a claim being paid under this Plan, then, unless otherwise
 specifically ordered by the Court, all payments to that secured creditor with respect to that claim will cease, and the Trustee is authorized to
 disburse any funds that the creditor would otherwise have been entitled to receive to other creditors under the Plan.

 G. If this Plan is a modified Plan filed under 11 U.S.C. §1329(a), then all payments made by the Debtor(s) and all disbursements made by
 the Trustee prior to the confirmation of this Plan are incorporated herein and supersede any other provision contained herein.


Part 8: Nonstandard Plan Provisions
8.1 Check "None" or List Nonstandard Plan Provision

   ■    None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

9.1 Signatures of Debtor(s) and Attorney for Debtor(s)
    If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)' signatures are optional. The attorney for
    the Debtor(s), if any, must sign below.


    Each Debtor and Attorney signing below certifies that the wording and order of the provisions in this Chapter 13 Plan are
    identical to those contained in Local Form 3015-1 of the United States Bankruptcy Court for the Northern District of Oklahoma,
    or those contained in Local Form 3015-1(B) of the United States Bankruptcy Court for the Eastern District of Oklahoma, other
    than any nonstandard provisions included in Part 8.




                Case 19-81328           Doc 6       Filed 11/15/19
                                                                Page 6 ofEntered
                                                                         7       11/15/19 15:18:22                Desc Main
                                                       Document          Page 6 of 7
/s/ Randall Hughes Fletcher




Signature of Debtor 1                                         Signature of Debtor 2



Executed on   November 8, 2019                                Executed on
MM / DD / YYYY                                               MM / DD / YYYY



s/ Teddy J. Abbott, OBA #14367
Abbott Law Office, LLC
1320 North Mill Street, Suite 222
Muskogee, Ok 74401
(918) 360-0531
teddy@bankruptcypc.com
ATTORNEY FOR DEBTOR
                                                                   Date
                                                              MM / DD / YYYY November 8, 2019
Signature of Attorney for Debtor(s)




               Case 19-81328          Doc 6   Filed 11/15/19
                                                          Page 7 ofEntered
                                                                   7       11/15/19 15:18:22    Desc Main
                                                 Document          Page 7 of 7
